[Cite as T.H. v. N.H., 2021-Ohio-217.]


                                IN THE COURT OF APPEALS OF OHIO

                                     TENTH APPELLATE DISTRICT

[T.H.],                                               :

                   Plaintiff-Appellant,               :
                                                                             No. 19AP-747
v.                                                    :                  (C.P.C. No. 16JU-11649)

[N.H.],                                               :               (REGULAR CALENDAR)

                   Defendant-Appellee.                :




                                             D E C I S I O N

                                      Rendered on January 28, 2021


                   On brief: Baker & Wick, LLC, Kelly M. Wick, and Amanda C.
                   Baker, for appellant. Argued: Amanda C. Baker.

                   On brief: Carpenter Family Law LLC, and Kendra L.
                   Carpenter, for appellee. Argued: Kendra L. Carpenter.

                     APPEAL from the Franklin County Court of Common Pleas,
                         Division of Domestic Relations, Juvenile Branch

DORRIAN, P.J.
           {¶ 1} Plaintiff-appellant, T.H., appeals from the October 1, 2019 decision and
judgment entry of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch. For the following reasons, we reverse.
I. Facts and Procedural History
           {¶ 2} On September 29, 2016, T.H. filed a complaint against defendant-appellee,
N.H., for shared custody of three children, J.C.H., J.M.H., and S.G.H. (collectively, "the
children").1 In her complaint, T.H. also sought interim orders concerning the care of the
children. The record does not reflect that N.H. filed an answer to T.H.'s September 29,
2016 complaint. On October 16, 2016, the juvenile court appointed Laura M. Peterman as


1   We note that in a separate matter, T.H. filed on May 27, 2016 for divorce from N.H.
No. 19AP-747                                                                                 2


guardian ad litem for the children. On November 22, 2016, T.H. filed a motion for
temporary orders allocating rights and responsibilities of the parties for the care of the
children.
       {¶ 3} On December 19 and 20, 2016, the juvenile court magistrate filed two agreed
temporary custody orders. On February 16, 2017, the juvenile court magistrate held a
hearing on the motion for temporary orders. On April 24, 2017, the juvenile court
magistrate filed a temporary order regarding child support and expenses related to the care
of the children. On May 4, 2017, T.H. filed a motion to set aside the magistrate's April 24,
2017 temporary order. On November 27, 2017, the guardian ad litem filed a report.
       {¶ 4} On December 4, 2017, the juvenile court began hearings on T.H.'s complaint
for custody. T.H. testified she and N.H. began their relationship in 2002. In late 2002,
although marriage was not legally recognized for same-sex couples in Ohio, T.H. and N.H.
became engaged. In 2003, they jointly decided to have children. Around that time, they
purchased a home in Columbus (the "residence"). N.H. legally changed her last name to
match T.H.'s in 2012, although she had informally used that last name to refer to herself
prior to that date. T.H. and N.H. also used T.H.'s last name to refer to the family as a whole,
including the children. T.H. and N.H. officially married on August 10, 2015, less than two
months after marriage for same-sex couples was legally recognized nationwide pursuant to
the United States Supreme Court's decision in Obergefell v. Hodges, 576 U.S. 644 (2015).
       {¶ 5} Before J.C.H. and J.M.H. were born, T.H. and N.H. discussed how to handle
custody of the children in the event they ever separated. According to T.H., she and N.H.
agreed they would split custody of the children "50/50." (Tr. Vol. I at 40.) In order to give
effect to this understanding, on July 18, 2005, prior to the birth of J.C.H. and J.M.H., T.H.
and N.H. signed a co-parenting agreement, which was notarized and signed by two
witnesses.
       {¶ 6} In the co-parenting agreement, T.H. and N.H. specified their understanding
of their rights and responsibilities during the course of their relationship regarding any
future children they would have, as well as their intentions in the event their relationship
ended. Throughout the agreement, T.H. and N.H. described any future children as "our
child/children." (Pltf.'s Ex. 2 at 1.) T.H. and N.H. agreed to jointly and equally share
parental responsibility, providing support and guidance to the children. They agreed to give
the children T.H.'s last name and provided that the "child's/children's first and middle
No. 19AP-747                                                                                3


name(s) will be determined by our mutual consent." (Pltf.'s Ex. 2 at 2.) In the event of their
separation, they agreed to "make a good-faith effort to jointly make all major decisions
affecting our child's/children's health and welfare, and all decisions will be based upon the
best interests of our child/children." (Pltf.'s Ex. 2 at 3.) Furthermore, they agreed they
would "share in our child's/children's upbringing and will share in our child's/children's
support, depending on our needs, our child's/children's needs and on our respective
abilities to pay." (Pltf.'s Ex. 2 at 3.)
       {¶ 7} On July 18, 2005, N.H. executed a durable power of attorney for medical
authorization through which she gave T.H. equal power to make medical decisions for the
children, consistent with the terms of the co-parenting agreement. On the same date, N.H.
executed a last will and testament in which she provided that T.H. would have full custody
of the children in the event of N.H.'s death, consistent with the terms of the co-parenting
agreement.
       {¶ 8} T.H. testified that, following their decision to have children in 2003, she and
N.H. jointly decided N.H. would carry the children because T.H. had a history of smoking
and was older than N.H. T.H. and N.H. jointly selected a donor whose physical
characteristics closely resembled T.H.'s.
       {¶ 9} T.H. testified she assisted in the procedure for artificial insemination for the
children. T.H. was present for most of the doctor's appointments related to the artificial
insemination and was present in the hospital when all the children were born.
       {¶ 10} In 2005, N.H. delivered twins, J.C.H. and J.M.H., using her own eggs and the
donor sperm she and T.H. selected. According to T.H., N.H. attempted to put T.H.'s name
as a parent on J.C.H. and J.M.H.'s birth certificates, but was prevented from doing so
because same-sex parents were not legally recognized at that time. While N.H. recovered
from giving birth to J.C.H. and J.M.H., T.H. stayed at the hospital for approximately three
days, during which time she fed J.C.H. and J.M.H. and changed their diapers. While she
was in the hospital, T.H. had a wristband that identified her as J.C.H. and J.M.H.'s parent.
In the program for the baptism of J.C.H. and J.M.H., both N.H. and T.H. were listed as
parents. Furthermore, in the newspaper announcement for the birth of J.C.H. and J.M.H.,
both T.H. and N.H. were listed as parents.
       {¶ 11} When J.C.H. and J.M.H. were born, N.H. worked as a schoolteacher,
requiring her to be out of the house during regular weekday hours. T.H. worked on nights
No. 19AP-747                                                                               4


and weekends. T.H. stayed at home with J.C.H. and J.M.H. during the day while N.H.
worked.
       {¶ 12} In 2010, N.H. gave birth to another child, S.G.H., using the same donor
sperm. According to T.H., in 2011, following the birth of S.G.H., N.H. gave T.H. an
ultimatum, demanding that T.H. quit her job in order to spend more time with the family.
In July 2011, T.H. quit her job to stay at home with the children full-time. Around the same
time, T.H. started babysitting additional children in order to make extra money.
       {¶ 13} At the hearing, T.H. described in great detail the children's daily activities,
including their meals, sports commitments, and relationships with friends. T.H. was
generally responsible for taking J.C.H. to sporting events. T.H. had coached J.C.H. and
J.M.H.'s soccer team alongside N.H.
       {¶ 14} T.H. testified she and N.H. shared responsibility for parenting the children
for their entire lives. According to T.H., she spent more parenting time with the children.
However, T.H. stated she and N.H. were equal parents to the children. T.H. testified there
were never any restrictions on her ability to parent the children, including with regard to
education and medical decisions. Even when they disagreed, they were able to jointly reach
decisions for the children. In T.H.'s experience, N.H. never indicated she was the sole
custodial parent of the children or that she would solely make decisions regarding the
children's care because she was the biological parent.
       {¶ 15} T.H. testified the children's school recognized both T.H. and N.H. as the
children's parents. However, T.H. was listed as the main contact for the children at their
school. When she and N.H. interacted with the children's teachers and school
administrators, both T.H. and N.H. were equally recognized as the children's mothers, and
there was no distinction in how they were treated. According to T.H., N.H. never indicated
to anyone at the children's school that she was the birth mother or sole custodian of the
children.
       {¶ 16} T.H. and N.H. would both try to be present for the children's medical
appointments, although there were some instances where one or the other would not be
available. T.H. was listed on all of the children's emergency contact forms as a parent.
       {¶ 17} T.H. believed the children were bonded with both her and N.H. The children
had a good relationship with one another. The children wrote both T.H. and N.H. cards for
Mother's Day. The children call T.H. "Mutti," which is a German word for "mother." (Tr.
No. 19AP-747                                                                                 5


Vol. I at 74.) The children called T.H.'s parents "grandma" and "grandpa," and called N.H.'s
parents "nana" and "papa." (Tr. Vol. I at 127-28.)
       {¶ 18} According to T.H., in May 2016, when T.H. returned home to the residence
from one of the children's sporting events in Cincinnati, N.H. informed T.H. that she was
leaving the house for the next five days. When T.H. entered the house with the children, she
discovered N.H. had already moved some of her belongings out of the house. Prior to that
point, T.H. had been completely unaware that N.H. planned on moving. For approximately
three months after she first moved out, N.H. would leave the house for two to three days at
a time, occasionally returning after work to sleep at the house. During that time, N.H. left
the children with T.H., who provided for them in N.H.'s absence.
       {¶ 19} T.H. testified that, after the three months of intermittently returning to the
residence, N.H. moved out of the house and into her own apartment in Columbus. Since
that time, T.H. and N.H. split custody of the children on a rotating schedule of two days
with one parent, two days with the other, and three days back with the first parent.
Although there were some issues with the schedule, T.H. desired equal parenting time with
the children.
       {¶ 20} C.G. testified she was the next door neighbor of T.H. and N.H. when they lived
at the residence. C.G. had known T.H. since the early 1990s and N.H. for over 15 years. C.G.
witnessed N.H. and T.H. sign the co-parenting agreement. C.G. recalled that N.H. and T.H.
expressed they were entering into the co-parenting agreement to ensure that T.H. had equal
rights to the children. C.G. did not recall either party ever expressing that they did not want
the other to be an equal parent to the children. C.G. never questioned that the children
were equally N.H. and T.H.'s. According to C.G., both N.H. and T.H. made decisions about
the children. C.G. testified the children considered both N.H. and T.H. to be their parents.
       {¶ 21} M.M. testified she lived with C.G. and was the next door neighbor of N.H. and
T.H. when they lived together at the residence. M.M. had known N.H. and T.H. for
approximately 13 years. M.M. had a close relationship with the children, who called her
"aunt." (Tr. Vol. III at 243.) M.M. testified the children considered both N.H. and T.H. to
be their mothers. According to M.M., there was never a question that the children were
equally T.H. and N.H.'s. Both N.H. and T.H. made decisions about the children.
       {¶ 22} S.H., T.H.'s mother, testified the children call her "grandma." (Tr. Vol. III at
262.) N.H. recognized S.H. as the children's grandmother from the time of their birth. It
No. 19AP-747                                                                                 6


was S.H.'s understanding that T.H. and N.H. intended to have equal rights to the children.
Both T.H. and N.H. made decisions for the children. S.H. testified the children considered
both T.H. and N.H. to be their mothers.
       {¶ 23} N.H., who was not represented by counsel at the hearing, testified it was her
belief she was the sole legal custodian of the children. According to N.H., she selected the
sperm donor for the children because the donor had qualities that were important to her.
She alone paid for the entirety of the artificial insemination process. She made all medical,
educational, religious, and healthcare decisions for the children.
       {¶ 24} N.H. testified that her name alone appeared on the children's birth
certificates and that she was listed as the biological parent in the co-parenting agreement.
It was her intention in executing the co-parenting agreement, her will, and durable power
of attorney for medical authorization to provide a custodian for the children in the event of
her death. She did not intend to relinquish sole custody of the children by executing any of
the agreements.
       {¶ 25} N.H. testified that the only joint purchase she ever made with T.H. was for
the residence. She and T.H. held all of their finances separately, including checking
accounts, credit cards, and savings accounts. N.H. paid all the bills for the residence.
According to N.H., all the responsibilities, including maintaining the home, raising the
children, and paying the expenses related to childcare, were hers alone.
       {¶ 26} N.H. testified she was responsible for the following activities for the children:
arranging play dates; scheduling birthday parties; arranging and attending medical
appointments; arranging, attending, and facilitating transportation to extracurricular
activities; and shopping for clothes. N.H. was the volunteer soccer coach for J.C.H. and
J.M.H. N.H. scheduled and attended every parent-teacher conference for the children.
       {¶ 27} N.H. acknowledged she had been in a relationship with T.H. According to
N.H., she and T.H. "both did strive to be loving, supportive, and caring for each child." (Tr.
Vol. III at 392.) Both N.H. and T.H. were responsible for disciplining the children.
However, N.H. also stated she made all major decisions about the care of the children.
       {¶ 28} On cross-examination, N.H. acknowledged T.H. was a parent of the children,
both in practice and as specified in the co-parenting agreement. N.H. acknowledged that
the co-parenting agreement specified that T.H. and N.H. would "jointly and equally share
parental responsibility, with both of us providing support and guidance to our
No. 19AP-747                                                                                  7


child/children." (Tr. Vol. III at 412.) N.H. acknowledged the co-parenting agreement
specified the rights of the parties to parent the children while N.H. was alive, instead of
providing for T.H.'s rights only in the event of N.H.'s death, as she earlier claimed. N.H.
signed a durable power of attorney for medical authorization giving T.H. equal power to
make medical decisions for the children from July 18, 2005, before the birth of the children,
until December 11, 2017, after the initial day of testimony in the custody hearing, when she
stated she revoked such power of attorney.
       {¶ 29} N.H. agreed it was a joint decision between her and T.H. to have the children.
N.H. testified she gave J.C.H. and J.M.H. T.H.'s last name in 2005 when they were born,
although N.H. did not legally change her last name until 2012. According to N.H., the
children considered T.H. a parent and called her "Mom" or "Mutti." (Tr. Vol. IV at 410-11.)
N.H. agreed that the newspaper announcement listing the birth of J.C.H. and J.M.H.
specified that both N.H. and T.H. were listed as parents. Additionally, the program for the
baptism of J.C.H. and J.M.H. listed both N.H. and T.H. as parents.
       {¶ 30} N.H. acknowledged that she testified in her deposition both she and T.H.
researched and decided on a sperm donor for the children. N.H. acknowledged T.H. paid
the property taxes for the residence. N.H. acknowledged that she testified in her deposition
T.H. paid for the furniture in the house. N.H. admitted that some of the expenses for the
children were paid by T.H. N.H. admitted she and T.H. split payments for the children's
school lunches. T.H. paid half of the children's tuition for the previous year.
       {¶ 31} N.H. admitted it was not accurate to say that she alone was responsible for
the household or yard work. N.H. acknowledged that at her deposition, when asked "Do
you believe that on a legal or a rights basis to the [children] you agree that you both are
equal parents to the [children]," she responded, "I believe we, yes [sic]." (Tr. Vol. IV at 454-
55.)
       {¶ 32} N.H. admitted that in accordance with the co-parenting agreement, "[T.H.]
was very active in the [children's] lives, helped raise the children, took them places,
attended conferences, preschool, I mean, very active in their lives." (Tr. Vol. IV at 456.)
N.H. acknowledged that T.H. was home with the children full-time after 2011, including
caring for S.G.H. while J.C.H. and J.M.H. were at school and N.H. was at work. N.H.
acknowledged the children were equally bonded with her and T.H., as contemplated by the
co-parenting agreement. N.H. testified it was not her intent in revoking the medical power
No. 19AP-747                                                                                8


of attorney to remove T.H.'s ability to get medical treatment for the children, but only to
remove T.H.'s ability to make medical decisions on N.H.'s behalf.
       {¶ 33} Peterman, the children's guardian ad litem, testified T.H. and N.H. did not
have issues with sharing responsibility over the children during the pendency of the case.
Both parties were agreeable to sharing equal custody and parental rights. The main issues
prior to the custody hearing were the specific division of parenting time and responsibility
for taking one of the children to sporting events. During her time as guardian ad litem,
N.H. never expressed to Peterman that she desired sole custody of the children. Indeed, it
was not until the custody hearing itself that Peterman learned N.H. sought sole custody of
the children. When Peterman met with the parties on September 14, 2017, less than three
months before the custody hearing, both N.H. and T.H. were agreeable to Peterman's
recommendation that both parties should have equal access and rights to the children.
       {¶ 34} Peterman testified the children considered T.H. to be their mother. The
children considered T.H. and N.H. to be equal parents. Based on her experience with T.H.,
N.H., and the children, Peterman recommended that custody be shared between T.H. and
N.H. Furthermore, Peterman stated it would negatively impact the children if T.H. was not
awarded equal custody.
       {¶ 35} On May 7, 2018, N.H. filed a motion to terminate the April 24, 2017
temporary order. On October 4, 2018, the parties filed joint stipulations, in which they
agreed to a parenting schedule, communication protocol, and other rights and
responsibilities regarding the children's care. Certain issues, including child support,
expenses, and insurance were explicitly not resolved by the parties in the joint stipulations.
       {¶ 36} On July 23, 2019, the juvenile court filed an agreed judgment entry
incorporating all temporary orders. In the agreed judgment entry, the juvenile court
ordered N.H. to pay child support and maintain health insurance for the children. The
juvenile court reserved determination of any custody issues not addressed by the October 4,
2018 joint stipulations. Also on July 23, 2019, the trial court filed an agreed journal entry
and findings of fact in which the trial court ordered a deviation in the amount of child
support paid by N.H.
       {¶ 37} On October 1, 2019, the juvenile court filed a decision and judgment entry
"grant[ing] in part" T.H.'s complaint for custody and incorporating the October 4, 2018
joint stipulations. (Decision at 13.) In its decision, the juvenile court designated N.H. as
No. 19AP-747                                                                                   9


the sole legal custodian of the children. The court further provided that N.H. was the
residential parent for school placement and the final decisionmaker as to the health and
well-being of the children.
II. Assignments of Error
       {¶ 38} T.H. appeals and assigns the following three errors for our review:
               I. The Trial Court Erred When It Found That [N.H.] did Not
               Relinquish Sole Custody in Favor of Co-Custody with [T.H.]
               Because Its Decision is Not Supported by Competent Credible
               Evidence and it is Against the Manifest Weight of the
               Evidence.

               II. The Trial Court Abused Its Discretion and Erred as a
               Matter of Law When it Misapplied the Facts and the Legal
               Test to Determine Whether [N.H.] Relinquished Sole Custody
               in Favor of Shared Custody with [T.H.].

               III. The Trial Court Erred When It Used the Wrong Filing Date
               in Incorporating the Parties' Join Stipulations Filed
               October 4, 2018 into Its Decision and When It Did Not
               Incorporate the Parties' July 23, 2019 Agreed Entry.

III. Applicable Law
       {¶ 39} "The right to parent one's child is a fundamental right protected by the Due
Process Clause of the Fourteenth Amendment to the United States Constitution and Article
I, Section 16, of the Ohio Constitution." In re L.W., 10th Dist. No. 17AP-586, 2018-Ohio-
2099, ¶ 6. See also In re Murray, 52 Ohio St.3d 155, 157 (1990), quoting Stanley v. Illinois,
405 U.S. 645, 651 (1972) ("[T]he right to raise one's children is an 'essential' and 'basic civil
right.' "). "Parents have a 'fundamental liberty interest' in the care, custody, and
management of the child[ren]." Id., quoting Santosky v. Kramer, 455 U.S. 745, 753 (1982).
See Rowell v. Smith, 10th Dist. No. 12AP-802, 2013-Ohio-2216, ¶ 27, citing In re Mullen,
129 Ohio St.3d 417, 2011-Ohio-3361, ¶ 11 ("It is without question that parents have a
constitutionally protected due process right to make decisions concerning the care, custody,
and control of their children, and the parents' right to custody of their children is
paramount to any custodial interest in the children asserted by nonparents.").
       {¶ 40} However, the right of a parent to make decisions concerning the care,
custody, and control of his or her children is not without limits. R.C. 3111.01(A) provides
that "[a]s used in sections 3111.01 to 3111.85 of the Revised Code, 'parent and child
No. 19AP-747                                                                                10


relationship' means the legal relationship that exists between a child and the child's natural
or adoptive parents and upon which those sections and any other provision of the Revised
Code confer or impose rights, privileges, duties, and obligations." R.C. 3111.01(B) provides
that "[t]he parent and child relationship extends equally to all children and all parents,
regardless of the marital status of the parents." In construing R.C. 3111.01 in conjunction
with R.C. 3111.04, in 2011 the Supreme Court of Ohio affirmed that "Ohio does not
recognize a parent's attempt to enter into a statutory 'shared parenting' arrangement with
a nonparent, same-sex partner because the nonparent does not fall within the definition of
'parent.' " Mullen at ¶ 11, citing In re Bonfield, 97 Ohio St.3d 387, 2002-Ohio-6660, ¶ 35.
       {¶ 41} Nonetheless, Ohio does recognize a parent's ability to "voluntarily share with
a nonparent the care, custody, and control of his or her child through a valid shared-custody
agreement." Rowell at ¶ 27, citing Mullen at ¶ 11, citing Bonfield at ¶ 50, and R.C.
2151.23(A)(2). "A shared-custody agreement recognizes the general principle that a parent
can grant custody rights to a nonparent and will be bound by the agreement." Mullen at
¶ 11, citing Bonfield at ¶ 48, citing Masitto v. Masitto, 22 Ohio St.3d 63, 65 (1986). A parent
may enter into such a voluntary custody sharing agreement through words and conduct.
Id. See In re G.R.-Z., 9th Dist. No. 28316, 2017-Ohio-8393, ¶ 8; In re L.J.R., 7th Dist. No.
14 CO 37, 2015-Ohio-1198, ¶ 55; Brown v. Wyandt, 3d Dist. No. 8-13-08, 2014-Ohio-164,
¶ 35. "A valid shared-custody agreement is reviewed by the juvenile court and is an
enforceable contract subject only to the court's determinations that the custodian is 'a
proper person to assume the care, training, and education of the child' and that the shared-
legal-custody arrangement is in the best interests of the child[ren]." Mullen at ¶ 11, quoting
Bonfield at ¶ 48, 50.
       {¶ 42} In Mullen, the Supreme Court considered a custody dispute over a minor
child between Kelly Mullen, the child's biological parent, and Michele Hobbs, Mullen's
former romantic partner. Specifically, the court considered whether Mullen, by her conduct
with Hobbs, entered into an agreement through which Mullen permanently relinquished
sole custody of the child in favor of shared custody with Hobbs.
       {¶ 43} In the trial court, the juvenile court judge concluded a preponderance of the
evidence did not conclusively demonstrate that Mullen's conduct created a contract that
permanently gave partial custodial rights over the child to Hobbs. While the juvenile court
found there was strong evidence that Mullen had intended to give Hobbs shared custody,
No. 19AP-747                                                                               11


it also found persuasive the testimony from Mullen and others that Mullen had never
intended for Hobbs to share in the child's legal custody. Furthermore, the juvenile court
relied on the fact that Mullen had repeatedly refused to enter into a legally enforceable
shared-custody agreement with Hobbs when presented with the option to do so. Finally,
the court also considered the involvement of the child's biological father, who was listed on
the birth certificate, acknowledged paternity, and maintained a consistent presence in the
child's life. On appeal, the court of appeals, noting strong evidence supported both Mullen
and Hobbs' positions, affirmed the juvenile court's decision as it was supported by
competent, credible evidence.
       {¶ 44} The Supreme Court affirmed the decisions of the court of appeals and the
juvenile court. The Supreme Court found the record reflected there was some evidence
indicating that Mullen had intended to share custody of the child, but also there was
contrary evidence indicating that Mullen did not agree to permanently cede partial legal
custody rights to Hobbs. The court specifically recognized, consistent with its prior
decisions, that courts "have not required a parent to create a written contract to relinquish
custody rights." Mullen at ¶ 21. Nevertheless, the court noted that "the best way to safeguard
both a parent's and a nonparent's rights with respect to children is to agree in writing as to
how custody is to be shared, the manner in which it is shared, and the degree to which it
may be revocable or permanent, or to apply to a juvenile court for an order under R.C.
2151.23(A)(2) establishing the scope of the legal custody that the parent desires to share, or
both." Id. Furthermore, the court found the term "coparent" did not equate to "shared
legal custody," but also found that "[t]he parties' use of the term [coparenting], together
with other evidence, however, may indicate that the parties shared the same understanding
of its meaning and may be considered by the trial court in weighing all the evidence." Id.
at ¶ 22.
       {¶ 45} In Rowell, we addressed a custody dispute over a minor child between Julie
Smith, the child's biological parent, and Julie Rowell, Smith's former romantic partner. In
that case, there was conflicting testimony between the parties on almost every fact other
than the general timeframe and the place in which the parties met. The juvenile court,
however, found that Smith's testimony was "not compelling and often patently
unbelievable." Rowell at ¶ 53. The juvenile court granted the petition for shared custody
finding that Smith's conduct constituted a contractual relinquishment of her custody rights
No. 19AP-747                                                                                  12


and in finding shared custody was in the child's best interest. On appeal, Smith contended
that her temporary sharing of custodial responsibilities with a non-parent is not sufficient
to establish she entered into a valid shared custody agreement. Smith contended that
because she did not execute any legal documents such as a power of attorney, guardianship,
or will giving Rowell any rights to the child, the record lacked any evidence that Smith
permanently intended to relinquish her exclusive custodial rights to the child. We disagreed
finding the record contained some reliable, credible evidence to support the juvenile court's
determination that Smith, "through words and conduct," agreed to share legal custody with
Rowell. Id. at ¶ 54.
IV. Evidentiary Standards and Standard of Review
       {¶ 46} Generally, "[a] trial court has broad discretion in proceedings involving the
care and custody of children." Mullen at ¶ 14. "Whether a parent has voluntarily
relinquished the right to custody is a factual question to be proven by a preponderance of
the evidence." Id. Similarly, "whether a parent, through words and conduct, has agreed to
share legal custody with a nonparent is also a question of fact." Id.
       {¶ 47} "[T]he determination of whether a 'parent relinquishes rights to custody is a
question of fact which, once determined, will be upheld on appeal if there is some reliable,
credible evidence to support the finding.' " Mullen at ¶ 15, quoting Masitto at 66. "Where
an award of custody is supported by a substantial amount of credible and competent
evidence, such an award will not be reversed as being against the weight of the evidence by
a reviewing court." Bechtol v. Bechtol, 49 Ohio St.3d 21 (1990), syllabus. Where the juvenile
court's determination is "supported by the evidence and [is] not clearly against the manifest
weight of the evidence," a reviewing court "must affirm." Mullen at ¶ 23.
       {¶ 48} Following the decision in Mullen, the Supreme Court clarified the standard
for reviewing manifest weight challenges in Eastley v. Volkman, 132 Ohio St.3d 328, 2012-
Ohio-2179, ¶ 12. " 'Weight of the evidence concerns "the inclination of the greater amount
of credible evidence, offered in a trial, to support one side of the issue rather than the other.
* * * Weight is not a question of mathematics, but depends on [the evidence's] effect in
inducing belief." ' " (Emphasis omitted.) Eastley at ¶ 12, quoting State v. Thompkins, 78
Ohio St.3d 380, 387 (1997), quoting Black's Law Dictionary 1594 (6th Ed.1990). "The
phrase 'some competent, credible evidence' * * * presupposes evidentiary weighing by an
appellate court to determine whether the evidence is competent and credible." Id. at ¶ 15.
No. 19AP-747                                                                               13


Thus, in reviewing a judgment under the manifest weight standard, a court of appeals
weighs the evidence and all reasonable inferences, considers the credibility of witnesses,
and determines whether in resolving conflicts in the evidence, the finder of fact clearly lost
its way and created such a manifest miscarriage of justice that the judgment must be
reversed and a new trial ordered. Id. at ¶ 20. Under this standard, a court of appeals must
make every reasonable presumption in favor of the juvenile court's findings of fact and
judgment. Id. at ¶ 21, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80
(1984), fn. 3.
       {¶ 49} " 'Whether the trial court applied the correct legal standard is a legal issue
that we review de novo.' " E.W. v. T.W., 10th Dist. No. 16AP-88, 2017-Ohio-8504, ¶ 13,
quoting Martin v. Mahr Machine Rebuilding, Inc., 11th Dist. No. 2015-L-101, 2017-Ohio-
1101, ¶ 4. See Bruns v. Green, 10th Dist. No. 18AP-259, 2019-Ohio-2296, ¶ 8 (applying a
de novo standard of review and noting that "[a]lthough a trial court has broad discretion in
deciding a custody matter," it must follow the applicable legal standards).
V. First and Second Assignments of Error
       {¶ 50} In her first and second assignments of error, T.H. asserts the trial court erred
by finding N.H. did not relinquish sole custody of the children. T.H. contends the trial
court's decision is not supported by competent, credible evidence and is against the
manifest weight of the evidence.
       {¶ 51} In its decision, the juvenile court cited to Mullen in recognizing that "one way
to determine if a nonparent has custody rights is to determine if the parent has entered
[into] an agreement by word or conduct to voluntarily relinquished [sic] sole legal custody
in favor of shared custody with the nonparent." (Decision at 3, citing Mullen at ¶ 14.) The
court analyzed the question of whether N.H. voluntarily relinquished sole custody of the
children by examining evidence related to three factors: (1) participation in planning for
the birth of the children, (2) documents regarding the care and custody of the children, and
(3) the everyday operation of the parties.
       {¶ 52} First, the juvenile court analyzed T.H. and N.H.'s participation in planning
for the birth of the children. The trial court found T.H. played a "significant role in the
planning [for] and birth of the children." (Decision at 4.) The court noted the differences
between T.H. and N.H.'s testimony. However, the court cast doubt on N.H.'s testimony by
noting that, at the time of the births of J.C.H. and J.M.H., the parties had been in a
No. 19AP-747                                                                                            14


committed relationship for several years and had purchased a home together. Additionally,
at the time of the birth of S.G.H., the court noted the parties had been in a committed
relationship for seven years. It was undisputed that T.H. was in the delivery room for the
births of the children and participated in naming the children. Furthermore, the court
found "persuasive in this case * * * that [N.H.] listed [T.H.'s] last name * * * as the children's
last name on their birth certificates" and had not indicated whether she planned to change
the children's last name. (Decision at 4.)
        {¶ 53} Second, the juvenile court examined documents related to the care and
custody of the children. With regard to the co-parenting agreement, the court stated:
                 The co-parenting agreement signed by the Parties is not legally
                 enforceable. As stated above, Ohio does not recognize shared
                 parenting agreements between same-sex couples because the
                 non-biological partner does not meet the definition of a parent
                 under the current statutes. [N.H.] did not intend to voluntarily
                 relinquish her sole custody rights in favor of co-custody with
                 [T.H.].
(Decision at 5.) Nevertheless, the court noted the document was provided to the children's
school, stated that all decisions regarding "the health[,] education[,] and custody of the
children were to be made jointly," and gave each party joint and equal responsibility for the
children in the event of separation. (Decision at 5.) Despite finding the co-parenting
agreement to be legally unenforceable, the court found "the Parties did enter the agreement
with the intent to abide by the agreement." (Decision at 5.)
        {¶ 54} Additionally, the court found the parties had executed durable medical
powers of attorney providing them each with the ability to make medical decisions for the
children. The court found N.H. had revoked the medical power of attorney on the day
before the custody hearing,2 though it noted N.H.'s testimony that she had not intended to
revoke T.H.'s ability to get medical treatment for the children. The court also found N.H.,
in her last will and testament, named T.H. as guardian and sole custodian of the children
and beneficiary of N.H.'s will. The court found it was unclear as to whether N.H. had
modified or revoked her will.
        {¶ 55} Next, the court found T.H. did not attempt to adopt the children, despite
being married to N.H. since 2015. The court noted the only testimony on the subject was


2 We note that
            N.H. testified she revoked the agreement effective December 11, 2017, after the custody hearing
began December 4, 2017.
No. 19AP-747                                                                                  15


T.H.'s, who stated that the parties jointly decided they did not need to pursue adoption. The
court found that N.H. "did not express whether she was for or against step-parent adoption,
but her inaction can be considered as a denial of an extension of the agreement." (Decision
at 6.)
         {¶ 56} Finally, considering the everyday operation of the parties, the court found
that "[s]imilar to Rowell, the Parties operated as joint custodians." (Decision at 6.) The
court found, according to the testimony of both N.H. and T.H., the parties jointly made
decisions regarding the children's education, daycare, health, and extracurricular activities.
N.H. and T.H. "shared in the responsibility of taking care of the children" by jointly paying
for the children's expenses, in addition to "exercis[ing] their authority separately" in taking
the children to appointments. (Decision at 6.)
         {¶ 57} The court noted N.H. had not been found to be unsuitable or unfit to parent
the children. Ultimately, the juvenile court concluded its analysis by finding that T.H. "knew
that no legal protection as a custodian could be gained without a court order. Based upon
the rules of the Court, the agreement had to be acknowledged before a judicial officer to be
valid." (Decision at 7.) Finding that, pursuant to Mullen, "co-parent does not equal shared
legal custody," the juvenile court stated it "will not go outside the legal document to find
that co-parenting means shared legal custody." (Decision at 9.)
         {¶ 58} We find the juvenile court erred in two material respects: first, it erred in its
application of controlling precedent; second, we find the court's judgment was against the
manifest weight of the evidence. First, with regard to the juvenile court's analysis, the court
improperly found that T.H. "knew that no legal protection as a custodian could be gained
without a court order" and that any "agreement had to be acknowledged before a judicial
officer to be valid." (Decision at 7.) This is a misstatement of the law under Mullen and
Rowell. In Mullen, the Supreme Court confirmed that "a parent, through words and
conduct" can "agree[] to share legal custody with a nonparent." Id. at ¶ 14. In Rowell, we
affirmed the juvenile court's finding that the biological parent had, through her words and
actions alone, agreed to share legal custody with a non-parent, even in the absence of any
legal documents such as a power of attorney, guardianship or will giving Rowell any rights
to the child. See Rowell at ¶ 54.
         {¶ 59} Contrary to the trial court's findings, no court order is required in order for a
parent to demonstrate through their words and conduct that they manifested an agreement
No. 19AP-747                                                                                 16


to share legal custody with a non-parent. Although the Supreme Court has found that
" '[c]oparenting' is not synonymous with an agreement by the biological parent to
permanently relinquish sole custody in favor of shared legal parenting," it has found that
"[t]he parties' use of the term, together with other evidence, however, may indicate that the
parties shared the same understanding of its meaning and may be considered by the trial
court in weighing all the evidence." Mullen at ¶ 22. Furthermore, it is unclear how the
juvenile court's statements regarding the requirement of a court order fit with its finding
that "[s]imilar to Rowell, the Parties operated as joint custodians," as there was no custody
agreement acknowledged before a court in that case. (Decision at 6.)
       {¶ 60} Next, we address the juvenile court's consideration of T.H.'s decision to stay
at home with the children while earning some additional income as a childcare provider for
other families. The juvenile court stated it "considered whether the prudent parent would
find an alternative means to attempt to assist the soon to be ex-spouse in maintaining the
home for the children." In answering this question, the court concluded that "as a spouse,
[T.H.] should have assisted [N.H.] in meeting obligations in the best interest of the
children." (Decision at 8.) It is unclear from the juvenile court's decision as to what weight,
if any, the court gave this finding. However, it is also unclear as to why this finding is
relevant to the determination of whether N.H., by her words and conduct, entered into a
shared custody agreement with T.H.
       {¶ 61} Furthermore, it is unclear from the trial court's decision why it considered
whether N.H. had been found to be "unsuitable or unfit to parent her children," as this is
not a requirement for entering into a shared custody agreement. (Decision at 8.) Mullen
provides that "[i]f there is such a contract [to share legal custody], then the juvenile court
must engage in a 'suitability' and 'best interests' analysis." (Emphasis added.) Id. at ¶ 12.
However, suitability is not a factor for the determination of whether the parties had an
agreement to share legal custody. Thus, although the juvenile court prefaced its analysis
with the correct standard in Mullen, the decision does not reflect that the court properly
considered whether N.H., through her words and conduct, created an agreement to
permanently relinquish sole legal custody of the children in favor of shared legal custody
with T.H. As a result, we find the trial court erred in its application of the controlling legal
standard. E.W. at ¶ 13.
No. 19AP-747                                                                                17


       {¶ 62} Second, we find the trial court's decision to be against the manifest weight of
the evidence. The overwhelming bulk of the undisputed testimony at the custody hearing,
and indeed the juvenile court's own factual findings, supported the conclusion that N.H.
agreed to permanently relinquish sole custody of the children in favor of shared custody
with T.H. Although differing from T.H.'s testimony on many points, N.H.'s testimony was
inconsistent with her admitted prior actions, the uncontested documentary evidence in the
record, the testimony of the guardian ad litem, and, in several instances, her deposition
testimony.
       {¶ 63} First, the undisputed conduct of the parties, both during and after their
relationship, demonstrated an intent to share legal custody of the children. N.H. admitted
at the custody hearing that she agreed, consistent with the terms of the co-parenting
agreement, to give the children T.H.'s last name. Furthermore, N.H. agreed in the co-
parenting agreement to determine the children's names by mutual consent with T.H.
Indeed, some of the children were given names based on T.H. or T.H.'s family members'
names.
       {¶ 64} Additionally, it was undisputed that T.H. was present at the hospital for the
children's births. T.H. was listed as J.C.H. and J.M.H.'s parent in the newspaper
announcement of their births. In their baptismal program, J.C.H. and J.M.H. were
described as the "twins of [T.H.] and [N.H.]." (Pltf.'s Ex. 21.) T.H. was recognized as the
children's parent by their schools and doctors. N.H. testified the children called T.H.
"Mom" or "Mutti" and considered her to be a parent. ( Tr. Vol. IV at 410-11.) As previously
noted, the juvenile court found "persuasive in this case * * * that [N.H.] listed [T.H.'s] last
name * * * as the children's last name on their birth certificates" and had not indicated
whether she planned to change the children's last name. (Decision at 4.)
       {¶ 65} Perhaps most tellingly, as the relationship ended, N.H. left the children with
T.H. for days at a time while she was away from the house until she secured her own
separate housing. Even after the relationship ended, N.H. agreed to share equal parenting
time with T.H. Additionally, T.H. and the children traveled together outside of Ohio
without N.H.
       {¶ 66} In several instances, N.H.'s testimony was at odds with her prior words or
admitted actions. At the custody hearing, N.H. testified regarding the decision to have
children stating that "[p]rior to having the children, I selected a donor from California
No. 19AP-747                                                                            18


Cryobank that had the qualities that were important to me, the quality such as a very clean
medical history, health, someone who is tall and athletic, and a person who is musically
inclined." (Tr. Vol. III at 386.) However on cross-examination, N.H. was impeached by her
deposition testimony:
               [T.H.'s Counsel]: Yesterday it was your testimony that [T.H.]
               was not involved in selecting the donor for the artificial
               insemination process, correct?

               [N.H.]: I made the final decision to select him, yes.

               [T.H.'s Counsel]: I believe your testimony yesterday, at least
               what I have in my notes, was I selected a donor, clean medical
               history, musically inclined. Does that sound accurate?

               [N.H.]: Yes.

               [T.H.'s Counsel]: So you selected the donor?

               [N.H.]: I purchased, selected, and had everything shipped, yes.

               [T.H.'s Counsel]: Was it your joint decision to have kids, either
               the twins or [S.G.H.]?

               [N.H.]: Yes.

               [T.H.'s Counsel]: Do you recall when I took your deposition on
               September 28, 2017?

               [N.H.]: Yes.

               [T.H.'s Counsel]: And that deposition has been filed with this
               Court on November 9 of 2017.

               ***

               I asked if you recalled your answer to my question when I was
               asking you about the artificial insemination, And what did you
               do in order to start the process? What was the process like?

               What was your answer?

               [N.H.]: Well, the process was –

               [T.H.'s Counsel]: No. I asked if you recalled your answer to my
               question at the deposition.
               [N.H.]: And I did not recall.
No. 19AP-747                                                                                19


               [T.H.'s Counsel]: Now that you have it in front of you, what was
               your answer to my question?

               [N.H.]: We researched the different cryobanks and decided
               upon a donor.

(Tr. Vol. IV at 432-35.) Thus, N.H.'s testimony at the custody hearing that the selection of
the donor was her sole decision was inconsistent with her prior deposition testimony.
Importantly, her deposition testimony was consistent with both T.H.'s testimony and
N.H.'s testimony at the custody hearing that it was their "joint decision" to have children.
(Tr. Vol. IV at 433.)
       {¶ 67} On direct examination, N.H. testified it was her intention in executing the co-
parenting agreement, her will, and medical power of attorney to provide a custodian for the
children in the event of her death. However, on cross-examination, N.H. acknowledged
that the co-parenting agreement specified the rights of the parties to parent the children
while N.H. was alive, instead of providing only for T.H.'s rights in the event of N.H.'s death,
as she earlier claimed. N.H. signed a durable power of attorney for medical authorization
giving T.H. equal power to make medical decisions for the children from July 18, 2005,
before the birth of the children, until December 11, 2017, after the initial day of testimony
in the custody hearing, when she stated she revoked such power of attorney.
       {¶ 68} On direct examination, N.H. testified she paid all the bills for the residence
and that she bore all the responsibilities of maintaining the home, raising the children, and
paying the expenses related to childcare. However, on cross-examination, N.H.
acknowledged T.H. paid the property taxes for the residence. N.H. acknowledged that in
her deposition she stated T.H. paid for the furniture in the house. N.H. admitted it was not
accurate to say that she alone was responsible for the household or yard work. N.H.
admitted that some of the expenses for the children were paid by T.H., including splitting
payments for the children's school lunches and tuition for the prior school year.
       {¶ 69} N.H. acknowledged she had been in a relationship with T.H. but testified she
made all major decisions about the care of the children. However, N.H. acknowledged that
when asked at her deposition, "Do you believe that on a legal or a rights basis to the
[children] you agree that you both are equal parents to the [children]," she responded, "I
believe we, yes [sic]." (Tr. Vol. IV at 454-55.) N.H. admitted that both she and T.H. were
No. 19AP-747                                                                                                20


responsible for disciplining the children. According to N.H., she and T.H. "both did strive
to be loving, supportive, and caring for each child." (Tr. Vol. IV at 392.)3
         {¶ 70} Indeed, the juvenile court appeared to disbelieve N.H.'s testimony by noting
that, at the time of the births of J.C.H. and J.M.H., the parties had been in a committed
relationship for several years and had purchased a home together. Additionally, at the time
of the birth of S.G.H., the court noted the parties had been in a committed relationship for
seven years. Furthermore, the court found N.H. and T.H. "shared in the responsibility of
taking care of the children" by jointly paying for the children's expenses, in addition to
"exercis[ing] their authority separately" in taking the children to appointments. (Decision
at 6.)
         {¶ 71} N.H. admitted that in accordance with the co-parenting agreement, "T.H.
was very active in the [children's] lives, helped raise the children, took them places,
attended conferences, preschool, I mean, very active in their lives." (Tr. Vol. IV at 456.)
N.H. acknowledged that T.H. was home with the children full-time after 2011, including
caring for S.G.H. while J.C.H. and J.M.H. were at school and N.H. was at work. N.H.
acknowledged the children were equally bonded with her and T.H., as contemplated by the
co-parenting agreement. Thus, like in Rowell, in which one of the parties' testimony was
found to be "not compelling and often patently unbelievable," we find N.H.'s testimony
lacks credibility and, therefore, does not constitute some competent, credible evidence in
support of the trial court's decision. Rowell at ¶ 53.
         {¶ 72} Next, we consider the documentary evidence in the record. In the co-
parenting agreement, which was admitted into the record at the hearing, the parties
specified that "[N.H.], biological parent, and [T.H.], non-biological parent" made the


3 Recognizing that visitation and custody have differing meanings, we nonetheless note that N.H.'s own wishes

regarding the case appeared at odds with her other testimony. At the custody hearing, N.H. testified as follows:

                 It is in the best interest of my children to grant [T.H.] visitation rights to see
                 them on a consistent basis. The plaintiff and my children have developed a
                 loving bond over the years, and I would not want to see this bond broken. I
                 do believe that visitation, utilizing the current 2-2-3 schedule with overnight
                 stays at both parties'[] homes is acceptable.

                 I do believe also that visitation is appropriate with my three children in order
                 to maintain the bonds [T.H.] has established. Breaking these bonds would
                 be detrimental and not in the best interest of my children.

(Tr. Vol. III at 402-03.)
No. 19AP-747                                                                                21


agreement "to set out our rights and obligations regarding our child/children who will be
born to us, hereafter referred to as 'our child/children.' " (Pltf.'s Ex. 2 at 1.) Indeed,
throughout the document, the parties describe any future children as "our child/children,"
referring to T.H. and N.H. (Emphasis added.) (Pltf.'s Ex. 2.)
       {¶ 73} Unlike in Mullen, in which all of the documents created by Mullen that gave
Hobbs some custodial responsibilities not only were revocable but were, in fact, revoked by
Mullen, the record in this case reflects that N.H. revoked only the medical power of attorney
after the initial day of testimony at the custody hearing. Additionally, N.H. testified that it
was not her intent in revoking the medical power of attorney to remove T.H.'s ability to get
medical treatment for the children, but only to remove T.H.'s ability to make medical
decisions on N.H.'s behalf. Furthermore, unlike in Rowell, where we found the parties had
agreed to share custody even in the absence of any legal documents such as a power of
attorney, guardianship or will, the documents in this case provide some evidence of the
parties' agreement when considered with the other evidence. While the term "co-
parenting," as used in the parties' co-parenting agreement, is not legally binding or
conclusive evidence, it is some evidence supporting a finding of a shared custody agreement
when considered in conjunction with the other evidence in the record, including the parties'
words and conduct. Mullen at ¶ 22.
       {¶ 74} Next, the testimony of Peterman, the guardian ad litem, supports finding
N.H. had agreed to share custody with T.H. Peterman testified T.H. and N.H. did not have
issues sharing responsibility of the children during the pendency of the case. The parties
were agreeable to sharing equal custody and parental rights. The main issues prior to the
custody hearing were the specific division of parenting time and responsibility for taking
one of the children to sporting events.
       {¶ 75} During Peterman's time as guardian ad litem, N.H. never expressed to
Peterman that she desired sole custody of the children. Indeed, it was not until the custody
hearing itself that Peterman learned N.H. sought sole custody of the children. When
Peterman met with the parties on September 14, 2017, less than three months before the
custody hearing, both N.H. and T.H. were agreeable to Peterman's recommendation that
both parties should have equal access and rights to the children.
       {¶ 76} Peterman recommended that custody be shared between T.H. and N.H. The
children considered T.H. to be their mother. Furthermore, Peterman stated it would
No. 19AP-747                                                                              22


negatively impact the children if T.H. was not awarded equal custody as the children
considered T.H. and N.H. to be equal parents.
       {¶ 77} Additionally, the juvenile court's finding regarding step-parent adoption is
without support in the record. Specifically, the court found that N.H. "did not express
whether she was for or against step-parent adoption, but her inaction can be considered as
a denial of an extension of the agreement." (Decision at 6.) Nothing in the record, including
N.H. and T.H.'s testimonies, indicates the parties' decision to not pursue adoption evinced
an intent to prevent the sharing of legal custody. Rather, the only testimony on the matter
was T.H.'s, who testified as follows:
               [N.H.]: At any time was the co-parenting agreement filed in
               court?

               [T.H.]: It was not. But we did not know to do that.

               ***

               [N.H.]: At any point after we were married on August 10, 2015,
               did you file for a stepparent adoption of [the children]?

               [T.H.]: No. But you and I thought that this would cover that.
               You and I did discuss it.

               [N.H.]: Did you ever begin the stepparent adoption process?

               [T.H.]: The stepparent adoption I never did because you and I
               thought this would cover it, [N.H.] We did have that discussion.

               ***

               [N.H.]: Was the option of stepparent adoption available to you
               at that time after our marriage on August 10, 2015?

               [T.H.]: You and I didn't think we needed to, [N.H.] We did talk
               about it.

(Tr. Vol. II at 147-48.) Thus, T.H.'s testimony reflects she did not pursue step-parent
adoption because the parties believed it was unnecessary given their co-parenting
agreement. N.H., on the other hand, did not refute T.H.'s testimony, and further did not
express she was opposed to T.H. pursuing adoption of the children, but instead only
testified that T.H. "took no steps to file for a stepparent adoption." (Tr. Vol. III at 402.)
No. 19AP-747                                                                                23


T.H.'s unrebutted testimony cannot serve as the basis for the inference drawn by the
juvenile court that N.H. did not agree to share custody rights.
       {¶ 78} The totality of the record in this matter, including the credible testimony of
the parties, the admitted documentary evidence, and the testimony of the guardian ad
litem, overwhelmingly establishes that N.H., both during and after her relationship with
T.H., consistently demonstrated, through her words and actions, her agreement to
permanently share custody of the children with T.H. Therefore, weighing the totality of the
evidence, considering all reasonable inferences and the credibility of the witnesses, as well
as the trial court's seeming inconsistent weighing of the evidence, we find this to be the rare
case where the court clearly lost its way and created such a manifest miscarriage of justice
that the judgment must be reversed. Eastley at ¶ 20.
       {¶ 79} In conclusion, we find the trial court erred by applying the incorrect legal
standard. Furthermore, we find the trial court's decision was against the manifest weight of
the evidence. Accordingly, we sustain T.H.'s first and second assignments of error.
VI. Third Assignment of Error
       {¶ 80} In her third assignment of error, T.H. asserts the juvenile court erred by
referring to the wrong filing date for the parties' joint stipulations when incorporating the
same into its October 1, 2019 decision. Additionally, T.H. asserts the juvenile court erred
by failing to incorporate the parties' July 23, 2019 agreed entry into its October 1, 2019
decision. Having sustained the first and second assignments of error, thereby reversing the
juvenile court's October 1, 2019 decision, T.H.'s third assignment of error is rendered moot.
VII. Conclusion
       {¶ 81} Having sustained T.H.'s first and second assignments of error and rendered
T.H.'s third assignment of error moot, we reverse the judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, and remand this
matter to that court to enter judgment in favor of T.H. on the complaint for shared custody
of the children and for further proceedings consistent with this decision and law.
                                                                      Judgment reversed,
                                                     and cause remanded with instructions.
                             KLATT and NELSON, JJ., concur.